Citation Nr: 1740057	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for actinic keratoses and scars, face, residuals of basal cell carcinomas.

2.  Entitlement to a compensable rating for residuals scars, actinic keratoses and residuals of basal cell carcinomas extremities (extremities).

3.  Entitlement to a compensable for actinic keratoses and scars, residuals of basal cell carcinomas in trunk of body associated with residual scars, actinic keratosis and residuals of basal cell carcinomas extremities (trunk).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to January 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied an evaluation in excess of 10 percent for actinic keratosis and scars, face, residuals of basal cell carcinomas.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In October 2014 and January 2015, during the pendency of the appeal, the RO granted service connection for residual scars, actinic keratosis and residuals of basal cell carcinomas of the extremities and his trunk, respectively, and assigned a noncompensable rating.  While the Veteran did not appeal the October 2014 and January 2015 rating decisions, the Board notes that the appropriate disability ratings assigned for scars of the extremities and trunk were specifically discussed in the analysis in the December 2013 rating decision and the subsequent Statement of the Case.  Thus, the Board finds that such issues are part and parcel of his claim of entitlement to a higher rating for his scars of the face, actinic keratosis and residuals of basal cell carcinomas.  Therefore, the Board has jurisdiction over such issues, and they have been included on the title page of this decision.  See 38 C.F.R. § 4.118.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

During his June 2017 Videoconference hearing, the Veteran testified that he recently had a lesion removed from "half way down" his back.  He also testified that about every three-to-four months, his doctor removes lesions from different parts of the Veteran's body to include his arms, shoulders, back of his neck, face, forehead, ears, and/or chest.  

Therefore, the RO should attempt to obtain the Veteran's updated treatment records and provide the Veteran with a new VA examination to assess all current residuals, including all scars.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private treatment records that he may have had for his skin condition which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

3.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected residual scars.

The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

The examiner should fully document in detail all signs and symptoms necessary for rating the Veteran's service-connected residual scars and/or disfigurement from his skin cancer, to include but not limited to, the size, shape, and location of his scars.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




